                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

DIANTHE MARTINEZ-BROOKS,                             :
REJEANNE COLLIER, JACKIE                             :
MADORE and KENNETH CASSIDY,                          :
Individually, and on behalf of all others            :
similarly situated,                                  :
                                                     :
Petitioners,                                         :
                                                     :
v.                                                   :        No. 3:20-cv-569 (MPS)
                                                     :
D. EASTER, Warden of Federal                         :
Correctional Institute at Danbury, and               :
MICHAEL CARVAJAL, Director of the                    :
Federal Bureau of Prisons, in their official         :
Capacities                                           :        June 4, 2020
                                                     :
Respondents.                                         :


                                JUNE 4 JOINT STATUS REPORT

        On May 28, 2020, the Court held a status conference and thereafter ordered the

parties to meet and confer on, inter alia, generating a random sample of the records

reviewed for assessment of home confinement, ECF No. 59, and providing the sample to

Petitioners’ expert. ECF No. 68. Having done so, the parties hereby detail below the issues

on which they have reached agreement and those that will require assistance from the Court.

        The parties agree that Respondent will provide a random sample of 25 “files” to

Petitioners subject to the protective order (ECF No. 37). The “files” will contain the

information, contained in the SENTRY database,1 reviewed by the BOP staff in assessing

medically vulnerable individuals for assessment of home confinement as indicated in ECF



1
  Respondent intends to take screenshots of the various pages from the database that were reviewed for each
individual assessed for home confinement. Those pages consist of the following titles: PP10, PP66, PP15,
PP44, PSDC, and PP60.

                                                         1
No. 59. The initial review referenced in ECF No. 59 did not include a review of the BEMR

database. In light of this fact and the agreement by the parties to provide notice to

individuals incarcerated at FCI Danbury and a process for providing medical records to

Petitioners’ counsel, see ECF No. 72, the sampling will include only that information that

was reviewed initially. The parties are still conferring over a reasonable time frame for

production of these files.

       The BOP’s assessment for home confinement also included a review of individuals’

Presentence Report (PSR) and Statement of Reasons (SOR), both of which are confidential.

The parties were unable to reach agreement on whether the government could, in light of the

protective order in this case, provide these documents to Petitioners’ counsel. Petitioners’

position is that disclosure subject to a protective order is warranted based on the needs of the

case and the interests of justice, as an incomplete picture of what BOP staff review permits

unwarranted errors to persist. For this reason, Petitioners ask the Court to enter an order

permitting Respondent to produce these documents to Petitioners’ counsel for the sample.

Respondent’s position is that, absent Court Order, she is prohibited from releasing these

documents due to the highly sensitive nature of the documents.

       The parties are available for a status conference if it would aid the Court in

determining whether to order all documents reviewed by BOP staff to be produced to

Petitioners’ counsel in the sampling process.




                                                2
Dated June 4, 2020   Respectfully Submitted,


                             /s/
                     David S. Golub, ct00145
                     Jonathan M. Levine, ct 07584
                     Silver Golub & Teitell LLP
                     184 Atlantic Street
                     Stamford, CT 06901
                     Telephone: (203) 325-4491
                     Email: dgolub@sgtlaw.com
                     jlevine@sgtlaw.com

                     Sarah French Russell, ct26604
                     Tessa Bialek ct30582
                     Legal Clinic, Quinnipiac University School of
                     Law
                     275 Mt. Carmel Avenue
                     Hamden, CT 06518
                     Telephone: (203) 582-5258
                     Email: sarah.russell@quinnipiac.edu
                     tessa.bialek@quinnipiac.edu

                     Marisol Orihuela, ct30543
                     Jerome N. Frank Legal Services Organization
                     P.O. Box 209090
                     New Haven, CT 06520
                     Telephone: (203) 432-4800
                     Email: marisol.orihuela@ylsclinics.org

                     Alexandra Harrington
                     127 Wall Street
                     New Haven, CT 06511
                     Telephone: 203-436-3532
                     alexandra.harrington@yale.edu

                     Counsel for the Petitioners Dianthe Martinez-
                     Brooks, Rejeanne Collier, Jackie Madore, and
                     Kenneth Cassidy




                     3
Respondents,
By Their Attorneys:

John H. Durham
United States Attorney


        /s/
John B. Hughes, ct05289
Michelle L. McConaghy, ct27157
David C. Nelson, ct25640
Jillian R. Orticelli, ct28591
Nathaniel M. Putnam, phv10463
Assistant United States Attorneys
Tel. 203-821-3700
John.Hughes@usdoj.gov
Michelle.Mcconaghy@usdoj.gov
David.C.Nelson@usdoj.gov
Jillian.Orticelli@usdoj.gov
Nathaniel.Putnam@usdoj.gov




4
